FMI Funds Quarterly Review – September 30, 2009 100 East Wisconsin Avenue, Suite 2200 FMI Common Stock Fund, Inc. Milwaukee, Wisconsin 53202 800.811.5311 www.fmifunds.com Investment Objective Top Ten Equity Holdings Seeks long-term capital appreciation through investing in Arrow Electronics, Inc. 3.8% small- to mid-capitalization value stocks. St. Mary Land & Exploration Co. 3.6% Patterson Companies Inc. 3.1% Affiliated Managers Group, Inc. 2.9% Manager - The FMI Common Stock Fund, Inc. (the "Fund") is Arthur J. Gallagher & Co. 2.9% managed by Fiduciary Management, Inc. ("FMI") of Milwaukee, Covance Inc. 2.8% Wisconsin.FMI, founded in 1980, manages approximately $6.7 Jack Henry & Associates, Inc. 2.7% billion in private accounts, pensions, Taft-Hartley accounts, Beckman Coulter, Inc. 2.7% endowments and mutual funds.FMI is 100% employee owned. Molex Inc. Cl A 2.7% Family Dollar Stores,Inc. 2.7% Investment Professionals – All investment decisions are made by a team of investment professionals representing the Adviser, Portfolio Characteristics any of whom may make recommendations subject to the final Weighted average market cap $2.3 billion approval of Ted D. Kellner or Patrick J. English. Median market cap $2.0 billion P/E ratio (forward 4 quarters) 16.8x Strategy - The Fund buys good businesses at value prices, Estimated L-T earnings growth rate 8.0% emphasizing small- to mid-capitalization companies.Some of Return on equity (ROE) 12.1% the characteristics of good businesses may include high Number of holdings 47 recurring revenue and attractive returns-on-invested capital. We seek companies with above average growth or improving profitability prospects.A strong orientation to low absolute or relative valuation is key to the execution of the investment strategy, with most major industry groups represented.The Fund will generally hold 40-50 stocks. Fund Information Inception Date Net Assets Net Asset Value Expense Ratio Ticker 12/18/1981 $871.0 million $21.07 1.26% FMIMX Performance Q3 2009 One Year Three Years Five Years Ten Years Since Inception Fund 19.99% 6.04% 3.61% 7.78% 10.71% 12.08% Russell 2000 Index¹ 19.28% -9.55% -4.57% 2.41% 4.88% 9.70% Note: Returns for periods longer than one year are annualized. Inception of the Fund was 12/18/81. Returns may not match those reported by other sources such as Morningstar due to slight valuation differences at the end of the reporting period. Manager Commentary - A strong move in the market was driven by cyclical stocks. Expectations of a significant economic recovery have not yet been reflected in Fund company fundamentals. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results.
